STATE OF VERMONT 

                                ENVIRONMENTAL COURT 

                                                } 
In re: Chipman Hill Estates PUD                 }            Docket No. 39‐2‐06 Vtec 
       (Appeal of Baker & Johns)                } 
                                                } 

                    Decision and Order on Pending Motion to Dismiss 

       This matter concerns an appeal filed by Patricia Baker and Yvonne Johns from a 

decision  of  the  Town  of  Middlebury  Planning  Commission  (Planning  Commission), 

approving  Appellee‐Applicant  Co‐operative  Insurance  Companies’  (Co‐operative) 

application  to  amend  the  Chipman  Hill  Estates  Planned  Unit  Development  (the  PUD) 

northerly  of  Washington  Street  Extension.    Co‐operative  is  represented  in  this 

proceeding  by  Willem  Jewett,  Esq.;  Appellants  are  represented  by  James  W.  Runcie, 

Esq.; the Town of Middlebury (Town) is represented by Karl W. Neuse, Esq. 

       Appellants  previously  appealed  from  the  Planning  Commission’s  decision 

approving  Co‐operative’s  two‐lot  subdivision  of  an  adjacent  80.3‐acre  parcel  to  the 

northeast, see In re Appeal of Baker & Johns, Docket No. 200‐10‐04 Vtec (Vt. Envtl. Ct., 

Sept.  27,  2005).    In  that  proceeding,  by  decision  dated  September  27,  2005,  the  Court 

granted in part Co‐operative’s motion for summary judgment by determining that Co‐

operative’s  two‐lot  subdivision  was  in  conformance  with  all  applicable  subdivision 

regulations,  but  found  material  facts  remained  in  dispute  as  to  the  proposed 

subdivision’s  access,  as  required  by  24  V.S.A.  §  4412(3)  (2006).    The  remaining 

proceedings  in  Docket  No.  200‐10‐04  Vtec  were  stayed  pending  the  outcome  of  this 

proceeding. 

       In  the  previous  decision,  we  found  that  the  Planning  Commission  failed  to 

include in its notice for the public hearing that it would also consider whether the PUD 

at  issue  in  this  appeal  could  be  amended  to  permit  access  to  the  adjacent  two‐lot 



                                                 1
subdivision through the PUD from Colonial Drive.  We remanded the so‐called “access 

issue”  to  the  Planning  Commission  so  that  a  properly  warned  hearing  could  be 

conducted on the issue of whether the PUD could be amended by changing the status of 

PUD  Lots 7  and  8  to  construct  the  sixty‐foot‐wide  access  drive to  the  adjacent  two‐lot 

subdivision, as required by 24 V.S.A. § 4412(3). 

         The Planning Commission below approved Co‐operative’s application for a PUD 

amendment on January 29, 2006.  Appellants filed their notice of appeal of the Planning 

Commission’s  approval  of  the  PUD  amendment  on  February  28,  2006,  and 

subsequently  filed  a  Statement  of  Questions  containing  seven  Questions  on  March  20, 

2006. 

         On  March  27,  2006,  Co‐operative  moved  to  dismiss  Questions  2  through  7  of 

Appellants’ Statement of Questions for failing to state a claim upon which relief may be 

granted,  pursuant  to  V.R.C.P.  12(b)(6).    Additionally,  Co‐operative  has  moved  for  a 

more definitive statement of Appellants’ Question 1, which asks, “Did the Middlebury 

Planning Commission err in amending or modifying the Chipman Hill Estates PUD to 

permit  a  right‐of‐way1  from  Colonial  Drive  to  Lot  A  of  the  proposed  subdivision?”  

Appellants  filed  their  Memorandum  in  Opposition  on  April  3,  2006.    We  address  the 

latter issue first. 

                               Motion for a More Definitive Statement 

         While not specifically admitting that their first question is too broad or unclear, 

Appellants presented some clarification for Question 1 of their Statement of Questions 

in their Memorandum in Opposition.  Appellants allege that the Planning Commission 

did not properly consider all of the factors required to amend the Chipman Hill Estates 

1 As stated in our September 27, 2005 decision, the proposed access is often referred to as a “right‐of‐way” 
or  “easement,”  although  the  use  of  these  legal  terms  may  not  be  appropriate,  given  that  the  land  over 
which the rights‐of‐way pass, while a separate set of lots, are all owned by Co‐operative.  “Easement” or 
“right‐of‐way” is not usually the terms used when the servient and dominant estates are owned by the 
same entity. 


                                                          2
PUD,  particularly  the  changing  of  restrictions  on  the  development  of  Lots  7  and  8,  as 

well  as  the  factors  enumerated  in  the  Town  of  Middlebury  Zoning  Ordinance 

§§ 540(C)(1)  (relating  to  the  “character  of  the  area  affected”  factor  in  conditional  use 

review),  550(III)(a)  (regarding  whether  “visual  and  aural  privacy  for  residents”  of  the 

PUD is ensured by the PUD amendment at issue here), 550(III)(d) (concerning whether 

the  PUD  amendment  meets  open  space  requirements),  and  550(III)(e)  (relating  to 

whether the PUD amendment is “an efficient and unified treatment of the development 

possibilities of the site” and whether the amendment meets other design requirements).  

The Court appreciates Appellants’ candor in clarifying Question 1 and will address the 

merits  of  that  question  in  future  proceedings.    However,  a  more  clear  statement  of 

Question  1  is  needed  to  clarify  the  issues  to  be  addressed  at  the  merits  hearing.    Co‐

operative’s motion for a more definitive statement is therefore GRANTED.  Appellants 

are  to  file  an  amended  Question  1  of  their  Statement  of  Questions  within  fifteen  (15) 

days.  Failure to do so will result in Question 1 being dismissed.  See V.R.C.P. 12(e). 

                                       Motion to Dismiss 

       In  the  interest  of  judicial  economy  and  fairness  to  the  parties,  the  Court  would 

have  liked  to  resolve  all  issues  in  this  appeal  on  motion  for  summary  judgment,  as 

permitted by V.R.C.P. 12(b) and 56.  See Welch v. Home Two, Inc., 172 Vt. 632, 632 n.2 

(2000).    However,  while  the  parties  allude  to  facts  in  either  their  motion  or 

memorandum  in  opposition,  neither  party  has  provided  documents  or  affidavits 

regarding  those  facts  sufficient  to  convert  the  motion  to  dismiss  to  a  motion  for 

summary  judgment.    Therefore,  we  are  left  with  Co‐operative’s  motion  to  dismiss 

Questions 2 through 7.  We will address each one in turn. 

       Appellants’ Question 2 asks whether the Planning Commission erred in deciding 

that Lot B could also be accessed from the proposed right‐of‐way.  For the reasons more 




                                                  3
particularly  stated  below,  we  find  that  this  question  is  not  appropriate  for  our  review 

here. 

         There  are two  bases for our determination  that this Question if  not appropriate 

for our review.  First, since we are called upon to review this appeal on a de novo basis, 

our  responsibilities  are  to  determine  the  material  facts,  based  upon  the  evidence 

presented, and apply the applicable law “anew.”  We are not asked to (and should not) 

pass  judgment  on  whether  the  Planning  Commission  “erred”  in  the  manner  or 

substance of its decision.  Since Appellants’ Question 2 solely asks the latter, we should 

dismiss  it  as  improperly  stated.    But  we  believe  it  important  to  address  Appellants’ 

Question 2 on its implied substance as well. 

         Appellants’  Question  2  appears  to  ask  us  to  address  an  issue  relating  to  the 

proposed  subdivision—Lot  B.    However,  this  appeal  concerns  a  related  but  separate 

issue  of  the  amendment  to  the  permitted  PUD.    While  the  purpose  of  the  PUD 

amendment is to provide access to the proposed subdivision, our analysis in this appeal 

is limited to the impacts caused by the requested amendment to the Chipman Hill PUD, 

and  not the possible future impacts of a subdivision  of  land adjoining that PUD.  The 

question  of  the  appropriateness  of  the  proposed  access  to  the  two‐lot  subdivision  will 

be  considered  at  the  merits  hearing  for  Docket  No.  200‐10‐04  Vtec,  as  ordered  by  our 

September 27, 2005 Decision, but questions concerning that separate two‐lot subdivision 

are not appropriate here.  Question 2 in this appeal must therefore be dismissed. 

         Appellants’  Question  3  asks  whether  the  Planning  Commission  erred  in 

approving a subdivision when Lot A would have no direct access to Washington Street 

Extension.    Like  Question  2,  this  question  is  not  appropriate  for  our  review  in  this 

proceeding, as it relates to whether the Commission “erred” and whether the approval 

of the proposed two‐lot subdivision was appropriate.  This question may be considered 

at the merits hearing on Docket No. 200‐10‐04 Vtec, but not in this appeal.  Appellants’ 

Question 3 is therefore also dismissed. 


                                                 4
       Appellants’ Question 4 asks whether the Planning Commission erred in failing to 

consider  future  development  of  Lot  A  when  evidence  of  intent  to  develop  was 

presented.    To  the  extent  that  this  Question  asks  us  to  review  the  future  use  of  a 

proposed  subdivision  adjacent  to,  but  separate  from  the  PUD  now  before  us,  it  is  not 

appropriate  for  our  review  in  this  proceeding.    We  discussed  the  appropriateness  of 

considering possible future plans for the development of one of the two subdivided lots 

in our September 27, 2005 Decision in Docket No. 200‐10‐04 Vtec.  Any question seeking 

review  of  possible  future  uses  for  an  undeveloped  parcel  that  have  not  yet  been 

proposed or submitted for review in a permit proceeding is not appropriate.  See In re 

Taft Corners Assocs., 171 Vt. 135, 141 (1991).  Such a question is even less appropriate in 

this proceeding. 

       While  “subdivision  review  is  not  intended  to  police  prospective  uses  of  the 

subdivided  lots,”  Taft  Corners,  171  Vt.  At  141,  we  recognize  that  a  “planned  unit 

development is intended, in part, ‘to merge zoning and subdivision requirements.’”  In 

re Appeal of 232511 Investments, Ltd. d/b/a Stowe Highlands, 2006 VT 27, ¶ 11 (citing 

In re Stowe Club Highlands, 164 Vt. 272, 276 (1995)).  As such, the consideration of the 

effect of the existence of the right‐of‐way on the PUD is appropriate in proceedings to 

amend  PUDs.    Our  consideration  here,  however,  must  be  limited  exclusively  to  the 

possible  effects  of  the  right‐of‐way  on  the  PUD  lands,  as  provided  by  the  Town’s 

Zoning Ordinance §§ 540(C)(1), 550(III)(a), 550(III)(d) and 550(III)(e).  The Taft Corners 

precedent  prohibits  us  from  considering  the  possible  effects  of  future  uses  not  yet 

proposed  for  the  adjacent  subdivided  lots,  nor  can  we  consider  here  the  effect  of  any 

alleged  future  use  of  the  right‐of‐way  itself,  for  the  very  simple  reason  that  such  uses 

have not yet been developed, proposed or authorized through the municipal permitting 

process. 

       Our review in this proceeding must be limited solely to the effect on the PUD of 

the  mere  existence  of  the  right‐of‐way  for  the  two  undeveloped  subdivided  lots.    As 


                                                  5
Appellants’  Question  4  asks  us  in  this  PUD  amendment  proceeding  to  consider  the 

effect of possible future uses for the subdivided lots, we conclude that such a question is 

not appropriate for our consideration here.  Question 4 must therefore be dismissed. 

       Appellants’  Question  5  asks  whether  the  Planning  Commission  erred  in 

approving  the  right‐of‐way  serving  the  subdivision.    Like  Questions  2  and  3,  this 

question is not appropriate for our review in this de novo proceeding, particularly as it 

relates to the approval of the proposed two‐lot subdivision.  The issue of approving the 

proposed  subdivision’s  access  right‐of‐way  is  a  ministerial  action  by  the  zoning 

administrator, so long as the proposed right‐of‐way meets the standards of the Town’s 

zoning ordinance and subdivision regulations, and therefore may be considered in the 

merits hearing ordered by our September 27, 2005 Decision, but not in this proceeding.  

Question 5 must therefore be dismissed. 

       Appellants’  Question  6  asks  whether  the  Planning  Commission  erred  in  its 

findings  of  fact,  conclusion  and  order.    Appellants  clarified  this  admittedly  broad 

question in their Memorandum in Opposition.  In light of this clarification, we find that 

the notice of the public hearings on the PUD amendment to be sufficiently clear so as to 

notify the public as to a potential change in the status of Lots 7 and 8.   

       The public notice stated that the Commission would consider “[t]he application 

of  Co‐operative  Insurance  Companies  to  amend  or  modify  [the  PUD]  as  follows:  to 

remove  the  restrictions  placed  on  Lots  7  and  8  by  a  Planning  Commission  decision 

dated March 14, 1979 . . . .”  This statement in the Town’s notice conveyed to the parties, 

interested  persons,  and  the  general  public  that  the  previously  imposed  restrictions 

requiring that Lots 7 and 8 remain as open space were at issue in the scheduled public 

hearing.  Since we find that the uncontested evidence shows that the notice was clear, 

this  portion of Question  6 should be dismissed.  All other  issues raised by  Question  6 

were previously raised by Appellants’ Question 1 and are already properly  before the 

Court.  Thus, the balance of Question 6 should be dismissed as well. 


                                              6
Appellants’  Question  7  asks  whether  the  Planning  Commission  should  have  required 

that  any  right‐of‐way  serving  the  proposed  two‐lot  subdivision  be  in  a  different 

location.    The  location  of  the  right‐of‐way  serving  the  proposed  subdivision  is  not  at 

issue here, but it may be considered in the merits hearing ordered by our September 27, 

2005  Decision.    At  issue  in  this  proceeding  is  whether  the  PUD  can  be  amended  to 

provide access to the proposed two‐lot subdivision, based on the specific location of the 

proposed access presented in Co‐operative’s PUD amendment application.  While this 

appeal  is  de  novo  before  the  Court,  the  Court  is  limited  to  the  PUD  amendment 

application presented to the Planning Commission below.  See Village of Woodstock v. 

Bahramian,  160  Vt.  417,  424  (1993).    Thus,  we  are  charged  solely  with  determining 

whether the application presented to us in this proceeding is in conformance with the 

applicable provisions of the Ordinance.  Whether alternatives to the plan proposed by 

an applicant are  available is  beyond  the scope  of  the specific  case or controversy now 

before  us.    To  opine  on  such  alternatives  is  beyond  the  authority  of  this  Court.    See 

Cupola Golf Course, Inc. v. Dooley, 2006 VT 25, ¶ 11 (stating that  “the judiciary is not 

empowered  to  render  advisory  opinions.  Courts  are  not  permitted  to  dispose  of  the 

merely  hypothetical.”).    We  do  not  intend  to  knowingly  violate  this  mandate  and 

therefore will dismiss Question 7.


       Accordingly,  based  on  the  foregoing,  it  is  hereby  ORDERED  and  ADJUDGED 

that  Co‐operative’s  motion  for  a  more  definitive  statement  is  GRANTED.    Appellants 

must file a replacement pleading within fifteen (15) days, clarifying Question 1 of their 

Statement  of  Questions.    Failure  to  file  a  replacement  Question  1  within  the  period 

prescribed will result in the dismissal of the sole remaining Question in this appeal. 

       Co‐operative’s motion to dismiss is GRANTED as to Questions 2, 3, 4, 5, 6, and 7.  

Those  Questions  are  hereby  DISMISSED  because  those  Questions  do  not  raise  issues 




                                                  7
appropriate  for  this  Court’s  consideration  in  this  appeal  from  the  approval  of  a  PUD 

amendment application. 

       Now  that  all  but  one  Question  is  disposed  of  by  Co‐operative’s  motions,  we 

hereby VACATE the stay on the proceedings in Docket No. 200‐10‐04 Vtec.  Pursuant to 

V.R.E.C.P.  2(b)  and  the  above  dismissal  of  the  majority  of  Questions  in  Appellants’ 

Statement of Questions, we hereby CONSOLIDATE Docket Nos. 200‐10‐04 Vtec and 39‐

2‐06 Vtec,  concerning Co‐operative’s proposed subdivision  and the amendment of the 

Chipman Hill Estates PUD, for a joint hearing on the merits of Question 1 in Docket No. 

39‐2‐06 Vtec and the remaining factual issues not disposed of by our September 27, 2005 

Decision in Docket No. 200‐10‐04 Vtec.   


       A  pre‐trial  conference  will  be  held  by  telephone  pursuant  to  the  Notice  of 

Hearing  which  accompanies  this  Order.    At  that  conference,  the  parties  and  their 

counsel  should  be  prepared  to  discuss  the  scheduling  of  a  trial  on  the  merits  of  this 

matter in late July, 2006. 


        


                       Done at Berlin, Vermont, this 15th day of May, 2006. 


 
 
 
                                                                                              
                                                      Thomas S. Durkin, Environmental Judge 
        




                                                 8